DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2-3 the limitation “the measurement direction” should be “a measurement direction” for antecedent purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaku et al. (JP 10002717) in view of Nagura (US 20170261351) and Yamamoto et al. (US 20020014581).
Re claim 1: Yaku teaches an optical encoder (abstract, fig. 3 and 4) comprising: a scale (15) having a scale pattern (17) provided along the measurement direction (see fig. 3); a head (11/10) that opposes to the scale (15); and a calculating unit for performing a calculation based on the position of the scale (15) and the head (11/10) (see fig. 3 and 4, interference pattern of the step scale pattern 17 of scale 15, abstract, a calculating unit would be used to calculate the graph of the origin position), wherein: the head (11/10) comprises a light source (11) irradiating the scale with light and a light receiving unit (10) having a light receiving surface for receiving light from the light source (11) through the scale (15) (see fig. 3); the scale (15) includes a step portion (17a of 17) formed as a step with a height difference in the scale (15) surface facing at least one of the light source (11) or the light receiving unit (10) (see fig. 3); the step portion (17a) generates interference light having a contrast pattern on the light receiving surface (10) when light is irradiated from the light source (11) (see fig. 3 and 4, abstract), and generate a darkest portion with the highest contrast in the contrast pattern (abstract, light and dark portions are generated); and the calculating unit includes an origin calculating unit that identifies the darkest portion from the contrast pattern in the interference light received by the light receiving unit (10) through the step portion (17a) and calculates the identified darkest portion as the origin position that is a reference of the position between the scale (15) and the head (11/10) (abstract, fig. 3 and 4), but does not specifically teach moves relatively to the scale along the 
Re claim 2: Yaku as modified by Nagura and Yamamoto teaches the optical encoder, wherein the light source (Yamamoto, 12/1, Yaku, 11) irradiates the step 
Re claim 3: Yaku as modified by Nagura and Yamamoto teaches the optical encoder, wherein the step portion (Yaku, 17a) includes a lower portion (Yaku, 15a) provided at a low position in the scale surface (Yaku, 15), an upper portion (Yaku, step 17a) provided at a high position in the scale surface (Yaku, 15), and a connection surface (Yaku, surface perpendicular to scale 15 connecting 15a and 17a) for connecting the lower portion (Yaku, 15a) and the upper portion (Yaku, 17a), and the light source (Yaku, 11, Yamamoto, 12/1) irradiates the step portion (Yaku, 17, Yamamoto, 22 origin mark) with the light from a direction inclined along the connection surface (Yamamoto, see fig. 1, Yaku, see fig. 3 and 4).
Re claim 4: Yaku as modified by Nagura and Yamamoto teaches the optical encoder, wherein the connection surface (Yaku, surface perpendicular to scale 15 connecting 15a and 17a) is formed in a plane perpendicular to the measurement direction (Yaku, see fig. 3 and 4).
Re claim 5: Yaku as modified by Nagura and Yamamoto teaches the optical encoder, wherein the step portion (Yaku, 17a) is formed on the scale surface so that the contrast pattern is pseudo-random (Yaku, see fig. 5 and 8, pseudo-random structure providing pseudo-random code/output).
Re claim 6: Yaku as modified by Nagura and Yamamoto teaches the optical encoder, wherein the step portion (Yaku, 17, Yamamoto, origin mark 22) reflects the light from the light source (Yaku, 11, Yamamoto, 12/1) toward the light receiving unit (Yamamoto, 32, see fig. 1, light is reflected, Yaku, 10, fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.